Citation Nr: 9928133	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for paranoid 
schizophrenia with features of post-traumatic stress disorder 
(PTSD), currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
fragment wound of the left ankle with retained metallic 
foreign body and sensorineuropathy, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  Previously, the 
service-connected psychiatric disorder had been classified as 
paranoid schizophrenia but the April 1998 rating action, for 
the first time, described the disorder as "schizophrenia, 
paranoid type, by history, in remission, with PTSD 
features."  Accordingly, that rating action also constituted 
a grant of service connection for PTSD.  

Subsequently, a February 1999 rating action confirmed and 
continued an earlier determination (in August 1982) that the 
veteran was incompetent to handle disbursement of his VA 
disability compensation funds.  However, no appeal was taken 
from that determination.  


FINDINGS OF FACTS

1.  PTSD is manifested primarily by anxiety, depression, 
sleep disturbance but his psychosis is in remission.  

2.  The through-and-through gunshot wound of the left ankle 
is manifested by symptomatic scarring but not bony, vascular 
or muscle involvement or actual bony ankylosis but there is 
minimal limitation of motion, sensory loss and the presence 
of retained metallic bodies.  

3.  In this case, there is no marked interference with 
employment, frequent hospitalization or other evidence of an 
exceptional or unusual disability picture which renders 
impractical the application of the regular schedular 
standards.  

4.  For pension purposes, the veteran's disabilities are 
paranoid schizophrenia, in remission, with features of PTSD 
together with a personality disorder; residuals of a fragment 
wound of the left ankle with retained metallic fragments and 
sensorineuropathy; a right shoulder disorder; and chronic 
obstructive pulmonary disease.  

5.  The veteran's alcohol and drug abuse are due to willful 
misconduct and may not be considered for pension purposes.  

6.  The veteran is 49 years of age, has an 8th grade 
education and has work experience as a truck driver, but can 
no longer drive and last worked in 1989. 

7.  The veteran's pensionable disabilities permanently 
preclude substantially gainful employment consistent with his 
age, education and occupational experience.  


CONCLUSIONS OF LAW

1.  An evaluation of 30 percent, but no more, for paranoid 
schizophrenia with features of PTSD is warranted.  
38 U.S.C.A. §§ 1155 7104 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.129, 4.130 (1998).  

2.  An evaluation of 20 percent for residuals of a fragment 
wound of the left ankle with retained metallic foreign body 
and sensorineuropathy, but no more, is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59 DC 5271 (1998).  

3.  The criteria for the assignment of a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.323(b)(2), 3.340(b), 3.342, 4.15-4.20, 4.25 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence. 

In the VA Form 9, the veteran indicated that he felt that the 
VA psychiatric examination in 1997 was inadequate.  However, 
he has since had two psychiatric examinations in 1998.  In 
the Informal Hearing Presentation it was requested that the 
case be remanded for psychiatric examination for diagnostic 
clarification because a private psychologist's report 
presented a basis for granting service connection for PTSD.  
However, as indicated earlier, the change in the diagnostic 
description by the RO of the service-connected psychiatric 
disorder to include "PTSD features" constituted a grant of 
service connection for PTSD and thus all psychoneurotic as 
well as psychotic symptoms must be considered in rating the 
disability (other than those which are shown to be associated 
with a nonservice-connected personality disorder, if any).  

Also in the Informal Hearing Presentation it was requested 
that as to the service-connected left ankle disability, the 
case be remanded for an examination with respect to the 
effects of pain on motion pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca it was held that the criteria in 
38 C.F.R. § 4.40 and § 4.45, e.g., of functional impairment 
due painful or weakened movement, are not "subsumed" in 
diagnostic codes providing for ratings based solely on 
limited motion.  Moreover, avoidance of pyramiding under 
38 C.F.R. § 4.14 (1995) "does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use including during flare-ups."  DeLuca, at 206-08.  
However, in the judgment of the Board the evidentiary record 
is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision as to this 
issue.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

I.  Psychiatric Disorder

When evaluating a mental disorder consideration will be 
given to the frequency, severity, and duration of symptoms, 
the length of remissions and capacity for adjustment during 
that time.  The evaluation will be based on all evidence of 
record and not solely an examiner's assessment of the level 
of disability.  38 C.F.R. § 4.126(a).  While social 
impairment is considered, a rating will not be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).   

The need for a statement of reasons or bases, mandated by 38 
U.S.C.A. § 7104(d)(2) (West 1991), is particularly acute 
when the issue of the severity of mental disorders.  Mitchem 
v. Brown, 9 Vet. App. 138, 140 (1996).  

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in Sec. 3.310(a) of this chapter, disability 
resulting from them may not be service-connected.  38 C.F.R. 
§ 4.127 (1998).  

Under applicable schedular criteria for evaluating service 
connection psychiatric disability, occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
rating.  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events) warrants a 
30 percent rating.  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent rating.

Background

Historically, the veteran's service-connected psychiatric 
disorder was assigned a 10 percent rating from September 10, 
1969; 30 percent from June 1, 1971; 70 percent for July 11, 
1972; 50 percent from November 1, 1974; 30 percent from 
November 1, 1976; and 10 percent from April 1, 1982.  

The veteran was hospitalized for active psychotic symptoms in 
1971 and 1972 and a 1974 statement from a private physician 
stated that the veteran had traumatic war neurosis (even 
before PTSD was a recognized clinical diagnosis).  

The veteran has well document and very long history of drug 
and alcohol abuse.  

VA outpatient treatment (VAOPT) records in 1995 include an 
Integrated Summary in January 1995 which reflects that the 
veteran drank at least 2 1/2 cases of beer daily.  There was no 
serious problem with memory or intellectual functioning but 
he had been effected by his drug use and his thought 
processes were slowed, at least clinically.  

During VA hospitalization in June 1995 it was noted that he 
drank at least two cases of beer daily.  He had made a 
suicidal gesture 2 1/2 weeks ago.  The results of a 
psychological evaluation suggested severe alcohol dependence 
with marijuana abuse with dependent personality 
characteristics and possible PTSD, of which he denied 
significant symptoms.  He was felt to be employable.  

On VA general medical examination in March 1997 it was 
reported that he occasionally had a six-pack of beer.  He was 
often depressed and bored.  He complained of problems 
sleeping and nightmares.  

On VA psychiatric examination in April 1997 the veteran 
smelled of alcohol and he admitted that he had drank a few 
beers that morning, purportedly to calm him down since had 
had awoken with pain in his left arm and left leg.  He denied 
the use of any liquor or drugs, rather he primarily drank 
beer.  He had tried to reduce his drinking in the last few 
years.  He denied any treatment for mental or emotional 
problems and did not take medication.  His main complaints 
were of depression, sadness, and boredom.  He had trouble 
sleeping.  His energy level and appetite had been good but he 
stated that his nerves had gotten worse.  He tended to lose 
his temper more quickly and was moody and irritable.  He had 
begun to withdraw from his friends because of the way he had 
been feeling.  He felt discouraged and dissatisfied with his 
life and easily became fatigued.  

The veteran reported that after service he had been unable to 
hold a steady job due to feeling tired and having a lack of 
stamina.  He spent his time at home watching television and 
taking care of his invalid mother.  Crowds tended to make him 
very tremulous and nervous.  He continued to occasionally see 
things out of the corner of his eye but this posed no 
problem.  He had considered suicide when feeling depressed 
and sad.  He stated that he was sober and had not had a drop 
of alcohol in over three weeks when these suicidal thoughts 
had occurred.  He thought about Vietnam daily.  He worried 
all of the time.  He had had increased fatigue but no crying 
spells.  He continued to have pleasurable interest in 
activities.  

On mental status examination the veteran was cooperative and 
able to interact and relate to the examiner appropriately.  
His upper extremities frequently appeared tremulous.  He 
appeared to be open and honest in his answers.  His speech 
was reduced in amount and limited to brief responses.  He 
spoke primarily of daily events, including taking care of his 
mother.  He denied hallucinatory experiences but occasionally 
saw things out of the corner of his eye but this posed no 
threat.  He was able to perform mental calculations and did 
not appear to require any assistance in managing his 
financial affairs.  The diagnoses were a generalized anxiety 
disorder (he did not appear to exhibit symptoms of 
schizophrenia or paranoia) since many symptoms were related 
to anxiety, and substance dependency - alcohol, active.  

A July 1998 psychological evaluation by Robert Summerlin, a 
licensed psychologist, reflects that the veteran gave a good 
effort in the assessment procedure.  He had had more than a 
dozen arrests since service for driving under the influence 
of alcohol and while he continued to drink he no longer used 
marijuana.  He indicated that he had been essentially 
unemployed since service, occasionally having helped his 
brother work but one of his sisters reported that he had 
never been productively employed for an extended period of 
time.  He received VAOPT but did not take psychotropic 
medication.  He responded to questions in an open and honest 
fashion without campaigning for benefits.  His intelligence 
quotience was in the borderline range and it was felt that he 
would find it quite difficult to compete within the regular 
classroom environment and his academic scores were consistent 
with this.  His personality profile indicated that he was 
easily irritated and periodically bothered by suicidal 
ideation but there were no indicators of an ongoing psychotic 
disorder, although there were indicators of a personality 
disorder.  His demeanor suggested significant symptoms of 
anxiety and depression.  Tests responses were consistent with 
a depressive disorder and there was evidence of low energy 
level, cognitive difficulty, guilt feelings, low self-esteem, 
pessimistic thought patterns, and behavioral patterns of 
learned helplessness.  He had symptoms of PTSD, although his 
trauma symptom inventory was of questionable validity due to 
inconsistent responses.  It was felt that he was not actively 
psychotic or alcohol dependent but had symptoms of PTSD which 
were influenced by an underlying personality disorder with 
paranoid, schizoid, and dependent features.  Given the 
foregoing, he did not appear to be a very good candidate for 
ongoing, productive work activity.  In comparing his overall 
functioning with the VA rating schedule it was felt that he 
should be placed in the "30 - 50 range."  Residual effects 
of his ankle injury also further complicated his ability to 
participate in any physical labor that put a strain on his 
lower extremities.  The diagnoses were chronic PTSD; pain 
disorder associated with both psychological factors and a 
general medical condition, chronic; paranoid schizophrenia, 
in remission by patient's report; personality disorder, not 
otherwise specified, with paranoid, schizoid, and dependent 
features; alcohol abuse; and borderline intellectual 
functioning.  

The veteran was afforded two VA psychiatric examinations on 
December 1, 1999.  In one it was reported that he did not see 
a psychiatrist on an ongoing basis and did not take 
prescription medication, although he took over-the-counter 
medication for left ankle and leg pain.  He now drank about a 
case of beer per month and had not been able to hold any type 
of outside employment since about 1989.  He related that due 
to his recurring headaches, and depression his ability to 
function in a social setting was impaired.  He related 
becoming paranoid if he hear other people taking and when he 
was in a crowd of people he developed a panic feeling and 
would flee the scene.  He forgot easily and had problems 
concentrating.  He had chronic sleep problems with frequent 
awakenings.  He had very few social contacts.  He described 
recurring and intrusive thoughts about Vietnam.  

The veteran was brought to the interview by his brother-in-
law and stated that he rarely drove because of problems with 
his foot, memory, and concentration.  There was no sign of 
alcohol use.  He mood was anxious and his affect was blunted 
with a decrease in emotional expression.  He was fully 
oriented and his general fund of information was average.  He 
could remember three out of three objects after one minute.  
He had problems with addition and performance of simple 
mathematical calculations.  He was cooperative and neither 
minimized nor exaggerated his symptoms.  He had no loosening 
of associations, flight of ideas, thought blocking, or 
hallucinations.  He denied present suicidal or homicidal 
ideation or plans.  He was not capable of managing his 
compensation benefits.  The diagnoses were residual type 
schizophrenia; chronic PTSD; history of alcohol dependence, 
improved.  His psychosocial stressors included chronic 
medical and psychiatric problems and access to health care 
problems.  His psychosocial stressors included occupational 
impairment, social and interpersonal impairment, intellectual 
limitation, access to health care problems, and financial 
distress.  His Global Assessment of Functioning (GAF) score 
currently and in the past year was 38.  He was felt to be 
unemployable.  

The report of the second VA psychiatric examination reflects 
that the veteran had never married but had lived with his 
parents.  He complained of depression but not suicidal 
ideation.  He did not hear voices, although he sometimes saw 
shadows, but not recently.  There was no delusional ideation, 
thought disorder, paranoid ideation or ideas of reference.  
He affect was reactive but not marked by fear, anxiety or 
suspiciousness.  He was able to do simple calculations and 
follow the news.  He had difficulties performing 
similarities.  Interpretation of parables showed concreteness 
in responses.  Insight and judgment were fair.  His slight 
PTSD symptoms had earlier been overshadowed by psychotic 
symptoms.  He complained of insomnia and took over-the-
counter medication to help him sleep and for pain.  He had 
apparently been protected by his parents all of his live.  He 
liked to be alone and was unable to learn new trades and was 
not a good candidate for vocational rehabilitation.  His 
psychotic symptoms were in remission and he had quit 
drinking.  He was afraid that when his mother died he would 
be homeless.  The diagnoses were a history of schizophrenia, 
paranoid type, and later of chronic undifferentiated 
schizophrenia, and borderline intellectual functioning (by 
private psychologist's report) but chronic PTSD was to be 
ruled out.  

Analysis

There is evidence that the veteran's borderline intellectual 
functioning is due to a limited education and, thus, is 
unrelated to his service-connected psychiatric disability.  
His psychotic symptoms are in remission and he does not take 
psychotropic medication and has not received psychiatric 
treatment or been hospitalized for psychiatric treatment in 
recent years. 

The veteran's predominant symptoms are anxiety and depression 
and he had difficulty sleeping.  However, in addition to 
borderline intellectual functioning he had difficulty with 
his memory and concentration.  Further, paranoia remains an 
element in his psychiatric picture.  

After reviewing all the evidence, and with the resolution of 
doubt in favor of the veteran, it is the judgment of the 
Board that a 30 percent rating, but no more, is warranted for 
the veteran's service-connected psychiatric disability.  

II.  Left Ankle Disorder

Under 38 C.F.R. § 4.71a, DC 5271 moderate limitation of 
motion of an ankle warrants a 10 percent rating and when the 
limitation of motion is marked a 20 percent rating is 
warranted.  

Under 38 C.F.R. § 4.71a, DC 5270 ankylosis of an ankle in 
plantar flexion at less that 30 degrees warrants a 20 percent 
rating.  Under DC 5272 ankylosis of the subastragalar or 
tarsal joint in good weight-bearing position warrants a 10 
percent rating and when the ankylosis is in a poor weight-
bearing position a 20 percent rating is warranted.  

Under 38 C.F.R. § 4.124a, DCs 8525, 8526, and 8527, 
incomplete paralysis, neuritis or neuralgia of the posterior 
tibial nerve warrants a 10 percent rating when the 
involvement is either mild or moderate; for the next higher 
rating of 20 percent there must be severe involvement.  

When the involvement of a peripheral nerve (such as the 
posterior tibial) is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Note to 38 C.F.R. 
§ 4.124a.  

Background

Although available service medical records are negative, 
Morgan Silver, a podiatrist, reported in May 1984 that X-rays 
revealed fragments in the veteran's left heel from bullet 
fragments.  He had increased sensitivity to pain in the 
medial heel area and numbness of the bottom of the left foot.  
It was felt that this possibly represented damage to the 
posterior tibial nerve, causing leg and foot symptoms.  

On VA examination in August 1984 the veteran reported having 
sustained a gunshot wound of his left ankle in Vietnam with 
residual "continuous though somewhat intermittent" pains in 
his left foot which were sharp and stabbing and occurred 
predominantly in the medial aspect of the left foot and ankle 
with some radiation up the leg to the knee and occasionally 
even higher.  The pain was exacerbated by prolonged standing 
or walking or any kind of heavy work.  He had taken aspirin 
and Tylenol for pain with little relief.  He took no 
prescribed medication for pain relief.  He had entrance and 
exit wounds going from the lateral to the medial left ankle 
just below the malleoli and the scars were about 1/2 inch in 
diameter.  Range of motion of the left ankle was intact and 
did not produce pain.  He had tenderness to palpation on the 
medial aspect of that foot in the region of his calcaneus 
that was fairly demonstrative but somewhat subjective.  He 
had fairly significant sensory neuropathy to pinprick 
extending in a band about 4 inches wide beginning below his 
malleoli and extending over the dorsum of his foot and going 
underneath the foot and including most aspects of his heel.  
He was able to walk normally.  Neurologic examination was 
unremarkable except for the cutaneous examination of the 
foot.  An X-ray of his left foot and ankle revealed a number 
of metallic bodies in the lateral aspect of the os calcis 
without bone or joint abnormality.  

On VA examination in September 1990 the veteran reported that 
immediately after the inservice gunshot wound of his left 
ankle, his ankle had been casted.  He complained of severe 
left foot pain which reportedly had required evaluation at a 
Pain Clinic and his chart revealed that he had been treated 
with Feldene which had not helped.  On examination there was 
a four centimeter well healed linear scar below the ankle.  
There was some tingling on the lateral aspect of the foot but 
normal range of motion of the ankle.  The diagnoses included 
retained shell fragment of the left ankle with tingling and 
chronic pain syndrome.  An X-ray revealed scattered metallic 
fragments in the soft tissue lateral to the left calcaneus 
but no soft tissue swelling.  

During VA hospitalization in June and July 1995 an X-ray 
revealed multiple small pieces of metallic fragments over the 
calcaneus and soft tissue inferior and lateral to the 
calcaneus.  

On VA general medical examination in March 1997 the veteran 
complained of continuous left ankle pain.  There was no 
swelling but there was a certain limitation of motion in the 
ankle.  His gait was normal.  There was a scar on the left 
ankle and minimal limitation of motion of the ankle.  The 
diagnosis was status post shrapnel wound of the left ankle 
with partial ankylosis.  

On VA psychiatric examination in April 1997 the veteran 
reported that his left ankle swelled when he stood for any 
length of time.  

On one of the VA psychiatric examinations in December 1998 
the veteran reported taking over-the-counter medication for 
left ankle pain, being unable to stand on his left foot for 
long periods of time, and rarely driving due in part to his 
foot problems.  On the other VA psychiatric examination in 
December 1998 he reported that due to his left ankle he could 
not stand for more than 2 hours.  

Analysis

The current 10 percent rating is assigned under DC 5271 for 
moderate limitation of motion and also encompasses mild or 
moderate involvement of the posterior tibial nerve.  

However, it must also be noted that the minimum rating for a 
through-and-through injury of a foot is 10 percent.  In 
reviewing the appropriate DCs for muscle injuries of the foot 
and leg, 5310, 5311, and 5312 a 10 percent rating would 
encompass moderate injury of each muscle group as well as a 
moderately severe injury of Muscle Group 11.  However, in 
this case there is no loss of muscle tissue nor evidence of 
injury of the ligaments, tendons or bones.  There is likewise 
no vascular injury and only sensory loss of the posterior 
tibial nerve which warrants no more than 10 percent under DC 
8525.  

In this case while there is a diagnosis of partial ankylosis, 
the evidence is clear that there is no actual bony ankylosis 
but only some limitation of motion.  Nevertheless, in light 
of the limitation of motion, sensory loss and the presence of 
retained metallic bodies, which lend credence to the 
complaints of pain, particularly upon prolonged standing or 
walking, it is the judgment of the Board, with resolution of 
doubt in favor of the veteran, that the maximum 20 percent 
rating is warranted for marked limitation of motion of the 
left ankle.  

III.  Pension

VA pension benefits are payable to a veteran of a period of 
war and who is permanently and totally disabled from a 
disability, regardless of whether it is service-connected or 
nonservice-connected, which is not the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1521(a); 38 
C.F.R. § 3.3.  Here, the veteran meets certain basic 
eligibility requirements because he served on active duty for 
more than ninety days during a period of war.  Thus, the 
issue is whether he is permanently and totally disabled 
within the meaning of governing law and regulations.  

Brown v. Derwinski, 2 Vet. App. 444 (1992) held that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2), 4.17.  The two ways that permanent and total 
disability can be shown are: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or, 
even if not unemployable; or, (2) the veteran must suffer 
from a lifetime disability which would render it impossible 
for the average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4; the minimum percentage rating requirements 
for total ratings based on unemployability in 38 C.F.R. 
§ 4.16(a); and the permanence of those percentage ratings for 
pension purposes required by 38 C.F.R. § 4.17). 38 U.S.C.A. 
§ 1502(a)(1), (2); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 
4.15, 4.16(a), 4.17, 4.18, 4.19; Brown, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  Under 38 
C.F.R. § 4.16(a) provides that there is total disability if 
there is only one disability and it is ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(the subjective standard).  See Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992) (whether a permanent and total 
disability rating could have been assigned on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(2) should have 
been considered).  

Section 3.321(b)(2) and 38 C.F.R. § 4.17(b) require that a 
veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors. 

With respect to alcohol abuse and drug abuse, this is not to 
be considered for VA pension purposes because it constitutes 
willful misconduct.  38 C.F.R. § 3.301.  

Background

Income - Net Worth and Employment statements on file indicate 
that the veteran has no more than an 8th grade education and 
has variously reported when he last worked.  However, it 
appears that he had not been gainfully employed since at 
least 1989 and has never been substantially gainful employed 
for an extended period of time.  He has some experience as a 
truck driver but is now unable to drive.  He was born in 
December 1949 and, thus, is 49 years of age.  

The veteran has a service-connected psychiatric disorder, 
which includes PTSD; however, the evidence also establishes 
that he has a severe personality disorder, as shown in VA 
clinical records.  Developmental defects, such as personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries for the purpose of service-connected disability 
compensation.  38 C.F.R. § 3.303(c) (1998).  However, a 
personality disorder is a disability for pension purposes.  

Also, while there is some evidence that past abuse of drugs 
has had an adverse impact upon his intellectual functioning, 
it appears from the record that he has had impaired 
intellectual functioning even prior to such drug use and, 
thus, his intellectual impairment, to the extent that it is 
not due to drug use and would thus be due to willful 
misconduct, is for consideration for pension purposes.  

The severity of the veteran's service-connected psychiatric 
and left ankle disabilities have been discussed above.  He 
also has some impairment from chronic obstructive pulmonary 
disease and right shoulder disability which have not been 
evaluated by examination in recent years.  

In the opinion of the Board when the severity of the service-
connected PTSD is evaluated, for the purpose of rating 
pensionable disabilities, together with his severe 
personality disorder, a 50 percent rating would be warranted 
(for pension purposes only).  

Thus, the veteran's psychiatric disorder (including both 
service-connected elements and nonservice-connected elements 
of a personality disorder) and left ankle disorders result in 
a combined 60 percent disability rating.  38 C.F.R. § 25 
(1998).  This meets the minimum rating requirements for a 
total disability rating found in 38 C.F.R. § 4.16(a), which 
provides for a total disability rating when the veteran has a 
sole disability rated at 60 percent or more, or multiple 
disabilities, where one is rated at least 40 percent and the 
others are of sufficient severity to bring the combined 
rating up to 70 percent.  38 C.F.R. § 4.16(a) (1998).  

The Board concludes that, with resolution of doubt in favor 
of the veteran, he is permanently precluded from securing 
substantially gainful employment by reason of his 
disabilities, when those disabilities are assessed in the 
context of subjective factors such as his age, occupational 
background, and education.  Thus, the claim for a permanent 
and total disability rating for pension purposes must be 
granted.  





ORDER


An evaluation of 30 percent for paranoid schizophrenia with 
features of PTSD is granted, subject to applicable laws and 
regulations governing the award of monetary benefits.  

An evaluation of 20 percent for residuals of a fragment wound 
of the left ankle with retained metallic foreign body and 
sensorineuropathy is warranted, subject to applicable laws 
and regulations governing the award of monetary benefits. 

A permanent and total disability rating for pension purposes 
is granted, subject to applicable laws and regulations 
governing the award of monetary benefits.  



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


